GARDEN, JUDGE:
Claimant is the owner of a tract of land on Surveyor’s Branch Road in Summers County, West Virginia. The claimant purchased the property in September 1975, at which time he had a small summer home built on the property. In 1976, a slip occurred, and by the spring of 1977, the slip had progressed up to the house. The claimant was forced to purchase a second piece of property and move the house and an outbuilding from the original tract of land. The claimant contends that the slip which occurred was the result of action taken by employees of the respondent when they stopped up a ditch line on Surveyor’s Branch Road causing water to flow over the road and onto his property.
Bill Hanshew, Jr., Regional Construction Engineer for the Department of Highways, testified that he was the District Engineer for District 9, which includes Summers County, from 1975 to 1977, and was familiar with the property damage in this claim. He explained that the claimant’s property was affected by the movement of the ground, which was aggravated *244by underground water seeping beneath Surveyor’s Branch Road and existing on the claimant’s property. There was also a small dirt road below claimant’s property which removed some of the lateral support for the property. Mr. Hanshew recommended that the respondent drill the ditch line and install a perforated pipe to help stabilize Surveyor’s Branch Road and claimant’s property. This work was performed, but claimant’s property continued to slip to the point that claimant was no longer able to reside upon the land.
The Court has determined from the preponderance of the evidence that the respondent was not negligent in the maintenance of its road, and, in fact, had attempted to correct the slip on claimant’s property while remedying the slip problem occurring on Surveyor’s Branch Road. Therefore, the Court is of the opinion to, and hereby does, disallow the claim.
Claim disallowed.